     Case 3:18-cv-00428-DMS-MDD Document 372 Filed 03/05/19 PageID.5509 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     MS. L.,                                          Case No.: 18cv0428 DMS (MDD)
12                          Petitioner-Plaintiff,
                                                        ORDER GRANTING PETITIONER-
13     v.                                               PLAINTIFF’S MOTION TO FILE
                                                        COMPLAINT USING PSEUDONYM
14     U.S IMMIGRATION AND CUSTOMS
       ENFORCEMENT ("ICE"); U.S.
15
       DEPARTMENT OF HOMELAND
16     SECURITY ("DHS"); U.S.
       CITIZENSHIP AND IMMIGRATION
17
       SERVICES ("USCIS"); U.S.
18     DEPARTMENT OF HEALTH AND
       HUMAN SERVICES ("HHS"); OFFICE
19
       OF REFUGEE RESETTLEMENT
20     ("ORR"); THOMAS HOMAN, ACTING
       DIRECTOR OF ICE; GREG
21
       ARCHAMBEAULT, SAN DIEGO
22     FIELD OFFICE DIRECTOR, ICE;
       JOSEPH GREENE, SAN DIEGO
23
       ASSISTANT FIELD OFFICE
24     DIRECTOR, ICE, OTAY DETENTION
       FACILITY; KIRSTJEN NIELSEN,
25
       SECRETARY OF DHS; JEFFERSON
26     BEAUREGARD SESSIONS III,
       ATTORNEY GENERAL OF THE
27
       UNITED STATES; KEVIN K.
28     MCALEENAN, ACTING

                                                    1
                                                                            18cv0428 DMS (MDD)
     Case 3:18-cv-00428-DMS-MDD Document 372 Filed 03/05/19 PageID.5510 Page 2 of 2


 1     COMMISIONER OF CBP; L. FRANCIS
       CISSNA, DIRECTOR OF USCIS; PETE
 2
       FLORES, SAN DIEGO FIELD
 3     DIRECTOR, CBP; FRED FIGUEROA,
       WARDEN, OTAY MESA DETENTION
 4
       CENTER; ALEX AZAR, SECRETARY
 5     OF THE DEPARTMENT OF HEALTH
       AND HUMAN SERVICES; SCOTT
 6
       LLOYD, DIRECTOR OF THE OFFICE
 7     OF REFUGEE RESETTLEMENT,
 8                        Respondents-Defendants.
 9
10            Before the Court is Petitioner-Plaintiff’s Motion to File Complaint Using
11     Pseudonym. Respondents-Defendants do not oppose the motion. Accordingly, IT IS
12     HEREBY ORDERED that Petitioner-Plaintiff is granted leave to file the Complaint using
13     only the Petitioner-Plaintiff’s initial. An unredacted copy of the Complaint will be received
14     as a restricted document, only available to the parties to this litigation. The parties will not
15     disclose the unredacted Complaint or the Petitioner-Plaintiff’s true name to anyone other
16     than the parties to this litigation.
17      Dated: March 5, 2019
18
19
20
21
22
23
24
25
26
27
28

                                                      2
                                                                                    18cv0428 DMS (MDD)
